Exhibit 10.50

CONFORMED COPY

WEBMD HEALTH CORP.

PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT

THIS PERFORMANCE-BASED RESTRICTED STOCK AGREEMENT is made effective as of
November 2, 2016 (the “Grant Date”), by and between WebMD Health Corp., a
Delaware corporation (the “Company”), and Steven L. Zatz (the “Holder”):

WHEREAS, the Compensation Committee of the Company’s Board of Directors has
determined that it would be to the advantage and in the best interest of the
Company and its stockholders to enter into this Performance-Based Restricted
Stock Agreement (the “Agreement”) pursuant to the Company’s Amended and Restated
2005 Long-Term Incentive Plan, (the “Plan”; all capitalized terms used herein
without definition shall have the meaning ascribed to such terms in the Plan)
and, in consideration of services to be rendered and as an incentive for the
Holder’s best performance of future services to Company and its Affiliates, to
assign certain shares of Common Stock of the Company (hereinafter referred to as
the “Performance-Based Restricted Shares”) to the Holder that will vest subject
to his continued employment and the attainment of certain performance goals,
subject to the provisions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

ARTICLE I.

AWARD OF PERFORMANCE SHARES

Section 1.1 Award of Performance Shares.

In consideration of Holder’s services and for other good and valuable
consideration which the Committee has determined is sufficient, the Company
hereby awards and assigns to the Holder, on the Grant Date, 30,000
Performance-Based Restricted Shares (this “Award”). The Performance-Based
Restricted Shares are awarded under and subject to the terms and conditions of
the Plan.

Section 1.2 Not a Contract of Employment.

Nothing in this Agreement shall confer upon the Holder any right to continue in
the employ or service of the Company or any Affiliate, or shall interfere with
or restrict in any way any otherwise existing rights of the Company and any
Affiliate, which are hereby expressly reserved, to discharge the Holder at any
time for any reason whatsoever, with or without Cause.

Section 1.3 Covenants.

In the event Holder breaches any restrictive covenants to which Holder is bound
(including, without limitation, the Restrictive Covenant Agreements, as such
term is defined in Holder’s Letter Agreement with the Company dated as of
November 2, 2016, the “Employment Agreement”)), in addition to any other remedy
available to the Company, any Performance-



--------------------------------------------------------------------------------

Based Restricted Shares will be immediately forfeited without any notice or
consideration being paid therefor and the Company shall be entitled to recoup
income realized upon the prior vesting of any Performance-Based Restricted
Shares granted hereunder. By signing below, Holder acknowledges that the grant
of Performance-Based Restricted Shares hereunder is additional consideration for
the representations and covenants set forth in the Restrictive Covenant
Agreements. In addition, Holder acknowledges that Holder has read the covenants
contained in the Restrictive Covenant Agreements and has had an opportunity to
consult with an attorney of Holder’s own choice (at Holder’s expense) prior to
signing and understands that signing this Agreement is a condition to any rights
Holder may have under this Agreement.

ARTICLE II.

RESTRICTIONS

Section 2.1 Definition.

“Performance Criteria” shall mean those confidential performance goals
established by the Committee and separately communicated to the Holder in
writing.

“Performance Period” shall mean the period from January 1, 2016 through
December 31, 2019.

“Pro Rata Portion” shall mean that percentage of this Award calculated as
follows: the number of days from January 1, 2016 through the date of termination
as a result of death or Disability divided by 1460.

“Restrictions” shall mean the restrictions on sale or other transfer set forth
in Section 3.1, the exposure to forfeiture set forth in Section 2.2 and the
vesting set forth in Section 2.3.

Section 2.2 Forfeiture – Vesting-Based on Continued Employment.

(a) The Performance-Based Restricted Shares shall be forfeited in full without
payment upon the termination of employment of the Holder for any reason prior to
December 31, 2019 other than as a result of the Holder’s death or Disability, or
as provided in the Section 5(b) of the Employment Agreement on or following a
Change of Control.

(b) In the event of the termination of the Holder’s employment as a result of
the death or Disability of the Holder, notwithstanding anything that may be to
the contrary contained in the Plan, Performance-Based Restricted Shares shall be
deemed vested with respect to a Pro Rata Portion of this Award based on the
actual achievement of the Performance Criteria; provided that the Performance
Period shall be deemed to have ended on the last day of the fiscal year in which
the date of death occurs and the Committee shall determine in its sole
discretion the extent to which the Performance Criteria has been attained and
such determination shall be final and binding on the Holder. Any remaining
unvested portion of this Award shall be forfeited at the time of such
determination.

(c) This Award shall be deemed vested for purposes of this Section 2.2 if the
Holder’s employment is terminated by the Company without Cause on or following a
Change of

 

2



--------------------------------------------------------------------------------

Control, by the Holder for Good Reason on or following a Change of Control or by
the Holder without Good Reason following one year after a Change of Control,
pursuant and subject to the provisions and conditions of Section 5(b) of the
Employment Agreement.

Section 2.3 Vesting and Lapse of Restrictions- Attainment of Performance
Criteria.

(a) Subject to Sections 2.2, 2.4 and 2.6, each Performance-Based Restricted
Share shall not be transferable or earned until such share becomes vested. The
Performance-Based Restricted Shares shall vest and the Restrictions on such
shares shall lapse with respect to that number of Performance-Based Restricted
Shares based on the Committee’s determination of the extent to which the
Performance Criteria has been attained and such determination shall be final and
binding on the Holder.

(b) The Committee shall determine whether the Performance Criteria has been
attained and the number of Performance-Based Restricted Shares, if any, earned
by the Holder for the Performance Period within forty-five (45) days following
the Company’s filing of its audited financials for the fiscal year ending
December 31, 2019 (the “Determination Date”); provided, however, that if the
Determination Date shall fall on a date which is during a black-out period with
respect to the Common Stock to which Holder is subject, such date shall be
delayed until the first day after the expiration of such black-out period. Any
portion of Performance-Based Restricted Shares that do not vest pursuant to the
Committee’s determination of the attainment of the Performance Criteria shall be
forfeited without any payment.

(c) Upon a Change of Control occurring on or prior to the Determination Date,
the Performance Criteria shall be deemed to have been satisfied in full. For the
sake of clarity, in the event of a Change of Control, the employment conditions
specified in Section 2.2 shall continue to apply and this Award shall be deemed
vested upon the satisfaction of the employment conditions as provided in
Section 2.2.

Section 2.4 Legend.

Certificates representing Performance-Based Restricted Shares assigned pursuant
to this Agreement shall, until all Restrictions lapse or shall have been removed
and new certificates are assigned pursuant to Section 2.5, be held by the
Company and bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS UNDER THE TERMS OF THAT CERTAIN PERFORMANCE-BASED RESTRICTED STOCK
AWARD AGREEMENT BY AND BETWEEN WEBMD HEALTH CORP. (THE “COMPANY”) AND THE
REGISTERED OWNER OF SUCH SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR
INDIRECTLY, OFFERED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS
OF SUCH AGREEMENT.”

 

3



--------------------------------------------------------------------------------

Section 2.5 Assignment of Certificates for Vested Shares.

Upon the vesting of all or a portion of the Performance-Based Restricted Shares
as provided in Sections 2.2 and 2.3 and subject to Section 3.3, the Company
shall cause new certificates to be assigned with respect to that number of such
vested shares and delivered to the Holder or Holder’s legal representative, free
from any Restrictions and free from the legend provided for in Section 2.4;
provided, that such shares shall remain subject to applicable securities laws
and the Company’s employee trading policy. Such vested shares shall be
considered shares of Common Stock of the Company free of all Restrictions (other
than any applicable securities law restrictions or any restrictions imposed by
the Company’s employee trading policy).

Section 2.6 Restrictions On New Shares.

In the event that the Holder receives any new or additional or different shares
or securities by reason of any transaction or event described in Section 15.1 of
the Plan, such new or additional or different shares or securities which are
attributable to the Holder in Holder’s capacity as the registered owner of the
Performance-Based Restricted Shares then subject to Restrictions, shall be
considered to be Performance-Based Restricted Shares and shall be subject to all
of the Restrictions, unless the Committee provides, for the removal or lapse of
the Restrictions on the Performance-Based Restricted Shares underlying the
distribution of the new or additional shares or securities.

ARTICLE III.

MISCELLANEOUS

Section 3.1 Performance-Based Restricted Shares Not Transferable.

No Performance-Based Restricted Shares or any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of the Holder or
Holder’s successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect.

Section 3.2 Conditions to Delivery of Stock Certificates.

The Company shall not be required to deliver any certificate or certificates for
shares of stock pursuant to this Agreement prior to fulfillment of all of the
following conditions:

(a) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee shall, in its sole discretion, determine
to be necessary or advisable; and

(b) The payment by the Holder of all amounts required to be withheld, under
federal, state and local (or applicable foreign) tax laws, with respect to the
issuance and/or the lapse or removal of any of the Restrictions which may be
paid either by the Holder or by the

 

4



--------------------------------------------------------------------------------

Company withholding that number of shares of Common Stock with a Fair Market
Value equal to the minimum tax withholding obligation in accordance with
procedures established by the Company; and

(c) The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience.

In addition, the Company may, at its sole election, cancel the Common Stock
underlying the Performance-Based Restricted Shares in the event the Holder fails
to satisfy the applicable tax withholdings within 45 days of the applicable
vesting date.

Section 3.3 Physical Custody.

The Secretary of the Company or such other representative as the Committee may
appoint shall retain physical custody of each certificate representing
Performance-Based Restricted Shares until all of the Restrictions imposed under
this Agreement with respect to the shares evidenced by such certificate expire
or shall have been removed; provided, however, that in no event shall the Holder
retain physical custody of any certificates representing unvested
Performance-Based Restricted Shares assigned to Holder.

Section 3.4 Notices.

Any notice required by this Agreement will be deemed provided and delivered to
the intended recipient when (i) delivered in person by hand or, in accordance
with applicable law, via the Company’s e-mail or intranet site; or (ii) three
days after being sent via U.S. certified mail, return receipt requested; or
(iii) the day after being sent via overnight courier, in each case provided such
notice is properly addressed to the following address and enclosed in a properly
sealed envelope or wrapper, and with all postage and similar fees having been
paid in advance.

 

If to the Company:   

WebMD Health Corp.

395 Hudson Street – 3rd Floor

New York, NY 10014

And if to the Holder:    To the address specified in the Company’s payroll
records.

By a notice given pursuant to this Section 3.4, either party may hereafter
designate a different address for notices to be given. Any notice which is
required to be given to the Holder shall, if the Holder is then deceased, be
given to the Holder’s personal representative if such representative has
previously informed the Company of representative’s status and address by
written notice under this Section 3.4.

Section 3.5 Rights as Stockholder.

Except as otherwise provided herein, upon delivery of the Performance-Based
Restricted Shares to the representative pursuant to Section 3.3, the Holder
shall have, unless otherwise provided by the Committee, all the rights of a
stockholder with respect to said shares, including the right to vote and the
right to receive all dividends and other distributions paid or made with respect
to the shares; provided, however, that any dividends or extraordinary

 

5



--------------------------------------------------------------------------------

distributions with respect to the Performance-Based Restricted Shares shall be
subject to the same Restrictions that apply to the corresponding
Performance-Based Restricted Shares and such Restrictions will only lapse if,
and to the extent that, the Restrictions on the corresponding Performance-Based
Restricted Shares lapse.

Section 3.6 Withholding Tax.

The Holder agrees that, in the event of the issuance of the Performance-Based
Restricted Shares or the expiration of Restrictions thereon results in the
Holder’s realization of income which for federal, state or local income tax
purposes is, in the opinion for the Company, subject to withholding of tax at
source by the Company, the Holder will pay to the Company an amount equal to
such withholding tax prior to the Company’s delivery of the Certificate or the
Company shall withhold that number of Shares of Common Stock with a Fair Market
Value equal to the minimum tax withholding obligation.

Section 3.7 Titles.

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Agreement.

Section 3.8 Conformity to Securities Laws.

The Holder acknowledges that this Agreement is intended to conform to the extent
necessary with all provisions of all applicable federal and state (and
applicable foreign) laws, rules and regulations (including but not limited to,
the 1933 Act and the 1934 Act) and to such approvals by any listing, regulatory
or other governmental authority as may, in the opinion of counsel for the
Company, be necessary or advisable in connection therewith. Notwithstanding
anything herein to the contrary, this Agreement shall be administered, and the
Performance-Based Restricted Shares shall be assigned, only in such a manner as
to conform to such laws, rules and regulations including, without limitation,
Rule 16b-3. To the extent permitted by applicable law, this Agreement and the
Performance-Based Restricted Shares assigned hereunder shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.

Section 3.9 Amendment.

This Agreement may be amended without the consent of the Holder provided that
such amendment would not impair any rights of the Holder under this Agreement.
No amendment of this Agreement shall, without the consent of the Holder, impair
any rights of the Holder under this Agreement.

Section 3.10 Governing Law.

The laws of the State of Delaware shall govern the interpretation, validity,
administration, enforcement and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

6



--------------------------------------------------------------------------------

Section 3.11 Section 83(b) Election.

If, within 30 days of the Grant Date, a Holder makes an election under Section
83(b) of the Code, or any successor section thereto, to be taxed with respect to
all or any portion of the Performance-Based Restricted Shares as of the date of
transfer of the Performance Shares rather than as of the date or dates upon
which the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall deliver a copy of such election to the Company immediately after
filing such election with the Internal Revenue Service.

Section 3.12 The Plan

The Plan is incorporated in this Agreement by reference and together with this
Agreement sets forth the terms and conditions of the Performance-Based
Restricted Shares. In the event of any conflict or inconsistency between the
Plan and this Agreement, the Plan shall govern and this Agreement shall be
interpreted to minimize or eliminate any such conflict or inconsistency.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

WEBMD HEALTH CORP.,

a Delaware corporation

By:  

    /s/ Lewis H. Leicher

  Lewis H. Leicher Its:  

Senior Vice President

 

HOLDER:

    /s/ Steven L. Zatz

Steven L. Zatz

 

7